Name: Commission Regulation (EEC) No 1583/88 of 7 June 1988 altering the export refunds on products processed from cereals and rice
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 8 . 6 . 88No L 141 /46 Official Journal of the European Communities COMMISSION REGULATION (EEC) No 1583/88 of 7 June 1988 altering the export refunds on products processed from cereals and rice 1499/88 to the information at present available to the Commission that the export refunds at present in force should be altered as shown in the Annex to this Regula ­ tion, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organization of the market in cereals ('), as last amended by Regulation (EEC) No 1097/88 (2), and in particular the fifth subparagraph of Article 16 (2) thereof; Having regard to Council Regulation (EEC) No 1418/76 of 21 June 1976 on the common organization of the market in rice (3), as last amended by Regulation (EEC) No 3990/87 (*), and in particular the fifth subparagraph of Article 17 (2) thereof, Whereas the export refunds on products processed from cereals and rice were fixed by Regulation (EEC) No 1499/88 0 ; Whereas it follows from applying the rules, criteria and other provisions contained in Regulation (EEC) No Article 1 The export refunds on the products listed in Article 1 (d) of Regulation (EEC) No 2727/75 and in Article 1 ( 1 ) (c) of Regulation (EEC) No 1418/76 and subject to Regulation (EEC) No 2744/75 (*) as fixed in the Annex to Regulation (EEC) No 1499/88 are hereby altered as shown in the Annex to this Regulation in respect of the products set out therein. Article 2 This Regulation shall enter into force on 8 June 1988 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 7 June 1988 . For the Commission Frans ANDRIESSEN Vice-President (  ) OJ No L 281 , 1 . 11 . 1975, p. 1 . 0 OJ No L 110, 29 . 4. 1988 , p. 7. 0 OJ No L 166, 25. 6 . 1976, p. 1 . (4) OJ No L 377, 31 . 12. 1987, p. 15 . H OJ No L 135, 1 . 6 . 1988, p. 9 . ( «) OJ No L 281 , 1 . 11 . 1975, p. 65. 6. 88 Official Journal of the European Communities No L 141 /47 ANNEX to the Commission Regulation of 7 June 1988 altering the export refunds on products processed from cereals and rice (ECU/tonne) (ECU/tonne) Product code Refund Product code Refund 1102 20 10 100 1102 20 10 300 1102 20 10 900 1102 20 90 100 1102 20 90 900 1102 30 00 000 1102 90 10 100 1102 90 10 900 1102 90 30 100 1102 90 30 900 1103 12 00 100 1103 12 00 900 1103 13 11 100 1103 13 11 300 ri03 13 11 500 1103 13 11 900 1103 13 19 100 1103 13 19 300 1103 13 19 500 1103 13 19 900 1103 13 90 100 1103 13 90 900 1103 14 00 000 1103 19 10 000 1103 19 30 100 1103 19 30 900 1103 21 00 000 1103 29 20 000 1103 29 30 000 1103 29 40 000 1104 11 90 100 1104 11 90 900 1104 12 90 100 1104 12 90 300 1104 12 90 900 1104 19 10 000 1104 19 50 110 1104 19 50 130 1104 19 50 150 1104 19 50 190 1104 19 50 900 1104 1991 000 1104 21 10 100 1104 21 10 900 1104 21 30 100 1104 21 30 900 1104 21 50 100 1104 21 50 300 1104 21 50 900 154,00 132,00 132,00 137,24 93,32 143,68 143,68 198,00 154,00 132,00 198,00 154,00 132,00 132,00 88,00 141,81 96,90 93,32 112,20 137,24 159,64 127,71 96,90 176,00 143,00 137,24 137,24 182,98 146,38 1104 22 10 100 1104 22 10 900 1104 22 30 100 1104 22 30 900 1104 22 50 000 1104 23 10 100 1104 23 10 300 1104 23 10 900 1104 29 10 100 1104 29 10 900 1104 29 91 000 1104 29 95 000 1104 30 10 000 1104 30 90 000 1107 10 11 000 1107 10 91 000 1108 11 00 100 1108 11 00 900 1108 12 00 100 1108 12 00 900 » 1108 13 00 100 1108 13 00 900 1108 14 00 100 1108 14 00 900 1108 19 10 100 1108 19 10 900 1108 19 90 100 1108 19 90 900 1109 00 00 100 1109 00 00 900 1702 30 91 000 1702 30 99 000 1702 40 90 000 1702 90 50 100 1702 90 50 900 1702 90 75 000. 1702 90 79 000 2106 90 55 000 2302 10 10 000 2302 10 90 100 2302 10 90 900 2302 20 10 000 2302 20 90 100 2302 20 90 900 2302 30 10 000 2302 30 90 000 2302 40 10 000 2302 40 90 000 2303 10 11 100 2303? 10 11 900 127,71 135,69 165,00 126,50 88,00 88,00 23,75 27,50 169,10 162,85 162,00 160,00 160,00 208,12 0 209,00 160,00 160,00 209,00 160,00 219,00 152,00 160,00 23,72 23,72 23,72 23,72 23,72 23,72 23,72 23,72 80,00 S NB : The products codes and the footnotes are defined in Regulation (EEC) No 3840/87 as amended.